DUFOUR, J.
This is a suit by a widow to recover the *185amount of a policy of insurance for the death of her husband due to his accidental fall from a scaffold.
March 4,1912.
The defenses are:
1. That the deceased misrepresented his age at the time the policy was applied for and at the time it was issued.
2. That the policy provides for only one-fifth benefit, or a burial benefit, in the event of injury of which there shall be no visible mark on the body and that there were no marks on the body of the deceased;
3. That the deceased misrepresented his occupation at the time of his application by stating that he was a building contractor when in truth he was an ordinary workman.
The testimony does not support these defenses.
The age af the insured appears to have been correctly stated.
One of the physicians who examined the body and the undertaker who embalmed it testify to lacerations of the chin, to contused wounds in left arm and the abdomen and to coagulation of blood in the head.
'The evdence is ample that the deceased was a. contractor who employed assistants and supervised their work; what he did himself was an occasional trifling- job like putting in a bolt or a lock.
We find no breach of warranty in his statements, and the only note of dissent from the general trend of evidence is to be found in the utterance of the insurance agents.
We are not inclined to grant damages for a frivolous appeal..
The lower Court held the company liable.
Judgment affirmed.